Case 1:20-mc-00199-JGK-OTW Document 3-58 Filed 04/24/20 Page 1 of 2




             Exhibit FFF
Case 1:20-mc-00199-JGK-OTW Document 3-58 Filed 04/24/20 Page 2 of 2


    The Balda Foundation
    September 21, 2009
    4.15pm CET
     Minutes
     MEETING CALLED BY       Foundation Council Members of the Balda Foundation and Dag L. Cramer

     TYPE OF MEETING


     CHAIR                  , Me Marc Bonnant

     NOTE TAKER              Sandra Merion! - Horemans
                                                                           ..
     LOCATION                Conference Une:+41 58 262 0708 Access code: 671445
                             . Marc Bonnant (MB) - t he Balda Foundation
                             · Jesus Cortes (JC) - Representing Peter Goop for the Balda Foundation
     ATTENDEES
                               Benedict Lister (BL) - Representing Rothschild Trust Guernsey Limited for the Balda
                               Foundation
                               Dag Cramer ( DLC) and Melissa Chapman (MC) - B5GMS
                            i Sandra Merlonl-Horemans (SMH) - On~.Flnanclal Advisors SA


     Agenda topics

     DISCUSSION l      Purpose of the Meeting
                                          0


     DLC referred to the previous telep-ho ne discussion between the foundation council and Mr Beny Steinmetz of Sept
     15, 2009.
     DLC explained the purpose of this call to the foundation councll members which consisted of discussing in detail
     the framework surrounding the pledge to be provided by Tarpley Belnord Corp (beneficially owned by the Balda
     Foundation) in favor of Bank Leumi as well as the form of this support to Scorpio Real Estate and any fiscal
     consequences which could arise from this.
     DISCUSSION 2      Details of the proposed Pledge
      DLC Informed the foundation council members on the mechanics of the pledge to Bank Leumi and the
      subsequent guarantee to Bank Hapoalim. Based on this guarantee, Bank Hapoalim will provide Scorpio Real
      Estate with financing so that It can buy back its own bonds in the Israeli market. The foundation council
      members confirmed to understand rthe proposed transaction •
    . DLC confirmed that the pledge would be required for a very limited period of time (i. e. for a maxim um period of
      3 months) and would be automatically cancelled once a minimum of 50% of the Scorpio bonds were bought back


     DISCUSSION 3      Purpose of the Foundation and form of support to Scorpio
      MB advised the other foundation council members that the strict objects of the Balda foundation consist In the
      support with maintenance, education, housing and livelihood In general of the Beny Steinmetz family as well as
      economic assistance in the widest sense. He stressed that the purpose of the Balda Foundation does not foresee
      or allow a pledge of the foundation's assets in favor of third parties other than the members of the class of
      beneficiaries. Nonetheless, since Scorpio Real Estate is directly beneficially owned by Mr Beny Steinmetz, he
      argued that the pledge could be considered as indirect support to Mr Steinmetz personally. Since the pledge Is
      only required for a limited period of time, the pledge Itself should not be considered to be a distribution In favor
      of Mr Steinmetz. However, any costs related to the Issuance of the pledge, as well as a default on the pledge,
      shall be considered as a direct distribution to Beny Steinmetz. JC and BL confirmed to agree with MB's position.
      DLC advised the foundation council that he would be in contact Mr Ken Henderson (as the foundations' USA
    · counsel) and Mr Pinchas Rubin (Israeli tax lawyer) to discuss any possible USA or Israeli consequences to the
      pledge .and that he would subs~9uently update the foundation council members on his findings.
     DISCUSSION 4      Next Steps

     In order to proceed with the paperwork for the pledge, DLC confirmed that he would be In contact with Mr
     Henderson and Bank Leumi and that SMH, MC or himself would be providing the foundation council members
     with draft versions of the pledge arrangements for their review and comments. DLC stressed the confidentiality
     of the proposed transaction and recommended that any third parties should only be Involved on a need-to-know
     basis.

                       , MEETING CLOSED 4.38pm




                                                                                                         8SGR_LCIA_2_0037307
